                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION


UNITED STATES OF AMERICA


v.                                                CRIMINAL NO. 2:17-cr-23- KS-MTP-004


MITCHELL JONES


                                           ORDER

       THIS CAUSE IS BEFORE THE COURT on Motion to Withdraw Guilty Plea [241] filed

by Mitchell Jones. The Court conducted a hearing and following the hearing entered a Bench

Opinion denying the Motion to Withdraw Guilty Plea [241]. For the reasons stated in the Bench

Opinion, which are incorporated herein by reference, the Court DENIES the Motion [241] to

Withdraw Guilty Plea.

       SO ORDERED this the __22nd____ day of May, 2019.



                                    ___s/Keith Starrett__________________
                                     UNITED STATES DISTRICT JUDGE
